 TAXICAB DRIVERS UNION, LOCAL 7 7 7,ETC.197awareness of the Rules.Receipted Rules should be kept for a period of six months,filed by dates.(10) If registrants inquire, they should be informed if workmen are registered whoare higher in preference than they.(11) "Available for work"means that the registrant must be present at the timeand place uniformly required for dispatchment and be ready,able and willing togo to the job site and perform the work for which he is being dispatched.The prac-tice of each Dispatching Office shall be uniform as to all registrants with respect tophysical presence in the office at given hours, or telephoning in, being available at atelephone,etc., and registrants shall be informed of the practice.(12)Appropriate notations shall be made opposite the registrant's name when hisname is reached for dispatchment,showing the job and classification to which he isdispatched,his lack of availability,or other reason that he has been passed over. Ifinquiry is made by the registrant,he shall be given exactly the same informationas to reasons, etc.,as appears on the notation.(13) In such cases, or any other cases which may lead to a dispute,the Dispatchershould immediately make notes on the facts upon which he or she based his or herdecision to dispatch or not to dispatch the man.(14)No fees shall be required as a condition of registration or dispatchment.Taxicab Drivers Union,Local 777, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaandCrown Metal Manufacturing Company.Cases Nos. 13-CB-1383 and 13-CB-1414.November 26, 1963DECISION AND ORDEROn July 24, 1963, Trial Examiner John F. Funke issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a brief.' The General Counsel filed a brief in sup-port of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2 The Board has considered the Inter-1Respondent's request for oral argument Is denied as, in our opinion,the entire record,including the exceptions and briefs,adequately presents the issues and the positions ofthe parties2Respondent contends that there was prejudicial error In the Trial Examiner' denialof its motion of July 2 to strike the proceedings held on June 26, on the ground that suchproceedings were held without Respondent'sparticipationThe record shows that onJune 5 the Trial Examiner had Issued notice that the hearing would be reconvened onJune 25, by agreement of the parties.On June 21 one of Respondent's counsel moved fora continuance on the ground that he would be engaged In the U.S. district court onJune 25;and Respondent's other counsel made a similar request on the ground that he,145 NLRB No. 18. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings 3 and conclusions of theTrial Examiner, except as indicated marginally below,4 with thefollowing modifications in the remedy.REMEDYHaving foundthatRespondent violated Section 8(b) (1) (A) bythe conduct detailed in the Intermediate Report, we shall,in view ofthe serious nature and extent of such conduct,issue a broad order re-quiring Respondent to cease and desist fromengagingin such conductand from in any other manner restraining or coercing employees in theexercise of their Section 7 rights.However,we do not believe thatthe extraordinary remedies recommendedby theTrial Examiner inhis Intermediate Report are appropriate to the facts in this case and,accordingly,we do not adopt them.ORDERUpon the entire record in this case and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Taxicab DriversUnion, Local 777, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, its officers, agents, rep-resentatives, successors, and assigns, shall :1.Cease and desist from restraining or coercing employees of CrownMetal Manufacturing Company or,any other employer in the exerciseof their rights as guaranteed in Section 7 of the Act (including theright to refrain from joining or assisting Taxicab Drivers Union, Local777, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America) by threatening or inflicting physicalharm; by blocking ingress or egress of employees from the plant; orin any other manner.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :too, would be unavailable on June 25.On June 25 the Trial Examiner accordingly granteda continuance to June 26.But he refused a further continuance when the Respondentfailed to appear on June 26.The question whether a further continuance was to begranted is a matter within the discretion of the Trial Examiner.We have examined theentire record in this case and perceive no abuse of that discretion in this proceeding. SeeDal-Tex Optical Company,Inc,130 NLRB 1313, 1313-1314.3We find without merit the contention of the Respondent that the Trial Examiner wasbiased or prejudiced against it.A consideration of the entice record shows no basis forso finding4We disavow as gratuitous and unnecessary the Trial Examiner's statements concerningthe individuals and/or organizations mentioned in the Intermediate Report other than theRespondentThe Board'sproceedings are not a platform for the articulation of a TrialExaminer's views on matters extraneous to the legal and factual issues before him.Accor d-ingly, since we do not in any way adopt the Trial Examiner's comments on the Inter-national Brotherhood of Teamsters,itsmotion to intervene solely for the purpose of hav-ing those comments stricken from the Intermediate Report is hereby denied. TAXICAB DRIVERSUNION, LOCAL 777, ETC.199(a)Post at Respondent's businessoffices andmeeting hallscopies ofthe attached notice marked "Appendix." 5 Copies of said notice, tobe furnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by official representatives of the Respondent,be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its members are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Thirteenth Region signedcopies of the aforementioned notice for posting by Crown Metal Manu-facturing Company, if it is willing, in places where notices to its em-ployees are customarily posted.Copies of said notice, to be furnishedby the Regional Director for the Thirteenth Region, shall, after beingsigned by the Respondent, as indicated, be forthwith returned to theRegional Director for disposition by him.(c)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"A Decision and Order"the words "ADecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL OURMEMBERS ANDTO ALL EMPLOYEES OFCROWNMETALMANUFACTURING COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT by threatening or inflicting physical harm; byblocking ingress or egress of employees; or in any othermanner,restrain or coerce employees of Crown Metal Manufacturing Com-pany or any other employer in the exercise of their rights asguaranteed by the National Labor Relations Act, including theirright not to join or assist us.TAXICAB DRIVERS UNION, LOCAL 777, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, 176West AdamsStreet, Chicago,Illinois,Telephone No. Cen-tral 6-9660, if they have any question concerning this notice or com-pliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed against Taxicab Drivers Union, Local 777, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,herein called Local 777 or the Respondent, by Crown Metal Manufacturing Co.,herein called Crown Metal or the Charging Party, on March 4 and April 1, 1963,1the General Counsel issued an order consolidating the cases and complaint.Thecomplaint alleged that the Respondent,through its officers and agents, in five sepa-rate instances threatened, coerced, and restrained employees of Crown Metal in viola-tion of Section 8(b) (1) (A) of the Act. The answer denied the commission of un-fair labor practices.This proceeding, with all parties represented, was heard beforeTrial Examiner John F. Funke at Chicago, Illinois, on April 30 and June 25 and 26.An indefinite recess was taken at the close of the hearing on April 30 to permit theGeneral Counsel to seek enforcement of 10 subpenas (General Counsel's ExhibitsNos. 4-a through 4-j) in the U.S. District Court for the Northern District of Illinois.This action was necessary when the witnesses failed to appear at the hearing onApril 30.On June 5 the Trial Examiner, by telegram dated that day,2 notified counsel forall the parties that the hearing would resume on June 25, a date which the TrialExaminer understood would be convenient to all the parties.On June 21, the TrialExaminer received a letter from Howard W. Minn, co-counsel for the Respondent,attaching an affidavit of Jacques M. Schiffer,also co-counsel for the Respondent,dated June 17, requesting a continuance of the hearing to "a date some time inSeptember 1963.113The General Counsel moved in opposition to said continuance 4and on July 21, the Trial Examiner received a replication to the General Counsel'sopposition to Respondent'smotion for a continuance.5By telegram dated June 21,directed to all the parties, the Trial Examiner denied the motion for a continuanceand the replication.6Neither Minn nor Schiffer appeared at the hearing on June 25, no person appearedto represent them, and no officer or agent of Local 777 appeared.?At the openingof the hearing William Cavers, Regional Attorney for the Thirteenth Region, advisedthe Trial Examiner that Minn had made an oral request of him for a continuancefrom June 25 to June 26 because Minn's presence was required in court on June 25as was Schiffei's.This continuance was granted by the Trial Examiner on the record,no objection being expressedby any party.On June 26 neither Minn nor Schiffer appeared,nor did any officer or agent ofLocal 777 appear.Robert P. Henderson, counsel for the General Counsel, stated onthe recordthatat approximately 9:10 a.m.he had received a telephone call fromMinn in which Minn stated he had received a telegram from the General Counsel,dated June 25,8 in which he was advised that the Trial Examiner had continued thecase from June 25 to June 26.Minn told Henderson he was calling to advise him thatitwould be impossible for him to appear that morning,June 26, because he wasrequired to appear before a judge of the municipal court and a judge of the superiorcourt.This was the first notification Henderson received of this latest request fora continuance and the first notice to the Trial Examiner of the request.Minn in-formed Henderson that Schiffer was not in Chicago and so could not appear for the1Unless otherwise indicated all dates are 1963.z General Counsel's Exhibit No 1-k.General Counsel's Exhibit No 1-1'General Counsel's Exhibit No 1-mGeneral Counsel's Exhibit No 1-ncGeneral Counsel's Exhibit No 1-o4No officer or agent of Local 777 had appeared at the opening of the bearing on April 30although Joseph P Glimco, president of Local 777. had been subpenaed (General Coun-sel'sExhibit No. 4-a )On May 2, the General Counsel entered into a stipulation withMinn relieving Joseph P. Glimco, Joe Coa, George Marcie, and Robert Markov of theirobligation to respond to subpenas(General Counsel's Exhibit No. 59General Counsel's Exhibit No 1-p. TAXICAB DRIVERS UNION, LOCAL 777, ETC.201Respondent.Henderson suggested that Minn send someone from his office to explainhis position or that he call the Regional Office and have the Trial Examiner paged atthe hearing room at 9:30 a.m. (the time set for reopening the hearing).No call wasreceived by the Trial Examiner and the hearing was opened at 9:40 a.m. whenHenderson made the foregoing statement.The hearing proceeded without repre-sentation for the Respondent and was closed at 2 p.m. on that day.On July 2, the Trial Examiner received a motion from Howard Minn to strike allproceedings held on June 26, or in the alternative to reopen the proceedings to permitcross-examination of the witnesses.On the same day the Trial Examiner denied themotions in a telegram 9 reading:Motion of counsel for the Respondent to strike all proceedings, etc. held inthe above matter on Wednesday, June 26, 1963, and the alternative motion toreopen same proceedings are hereby denied.Respondent may request the Boardfor special permission to appeal this ruling pursuant to Section 102.26 of theBoard's Rules and Regulations, Series 8.No request for permission to appeal from this ruling was made to the Board.At the conclusion of the hearing the parties were granted leave to file briefs.Nobriefs were received.Upon the entire record in this case and my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF CROWN METALCrown Metal is an Illinois Corporation having its principal place of business at5912 South Lowe Avenue, Chicago, Illinois. It is engaged in the manufacture, sale,and distribution of metal display equipment and during the past calendar year itsold and shipped from its Chicago plant products valued in excess of $100,000 toplaces outside the State of Illinois.I find that Crown Metal is engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.LABOR ORGANIZATION INVOLVEDLocal 777 is a labor organization within the meaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. The factsDavid Varon,secretaryof Crown Metal (his brother, Albert Varon,is president),testified that his firstmeetingwith any representative of Local 777 was on themorningof February 21, and themanner of meetingwas not atypical of subsequentevents.About 9:30 a.m. on that day, according to Varon, he was leaving theloadingplatform of the plant to make a delivery of merchandise.A dead end alley leadsfrom Lowe Avenue to the loading platform so Varon had only one meansof egress.At the end of the alley (estimated as 180 feet in length by Varon) he saw two menwhom he later knew as Wallace Brown and Robert Howard 10 standing near twolarge ashcans.As Varon drove down the alley Howard tipped over both ashcansand rolled them into the middle of the alley, blocking Varon's path.Varon, whohad never seen either man before, drove down the alley as far as he could and gotout of his car.Howard then told him, "We are on strike here," and that nobodywas taking anything in or out.11 Varon picked up the aschans, restored them to theirplace and started to get backin his car.Howard, however, pulled the aschans backto the middle of the alley so Varon went back and moved them again.At thispointHoward seized him by the collar and told him no one was taking anything inor out.Varon went back to the plant and called the police and when he returnedhe found the windshield of his car had been smashed by a clinker from one of theashcans.'This telegram is receivedin evidenceon motion of the TrialExamineras Trial Ex-aminer'sExhibit No 1.toThe General Counsel and counsel for the Respondent stipulated that Wallace Brown,Robert Howard, and Raymond Frazier had been, since 1962, employed by Local 777 to per-form general duties,includingorganizational activities, on behalf of Local 777(GeneralCounsel's Exhibit No 5 )11Varon testified that there was a picket line at the plant when he arrived for work atabout 7:20 a.m. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDVaron metmoreformally withagents ofLocal 777 about 12:30 p.m. on thatday when Kenneth Colling met him on the sidewalkin frontof thepremises and saidhe wanted to have a meetingwith him and his brother and Glimco,president ofLocal 777.Varon told Colling his brother would be back later and about 1:30 bothVarons met with Glimco, Colling, andSamuel Portwine,who said hewas an agentfor theInternational.After Glimco was introduced he told the Varons that they(the Varons) knew Local 777 had a majority of thepeople signed up and asked themto sign a recognition agreement.The Varons told Glimco they doubted he had amajority and told him the proper procedurewas to petitionfor a National LaborRelations Board(herein calledthe Board)election.Varon quoted Glimco assaying an electionwas "kid stuff," that they wouldnever see an election, and thatLocal 777 didnot do businessthat way.The Varons askedfor time tothink it overand Glimco told them he would givethem until theend of the day.Glimco toldthem the picketingwould continueforever, 7 days a week, 24 hours a day, until CrownMetal was out ofbusiness.(The picketingcontinueduntil April 1.)On Monday, February 25 (Friday, February 22, was a holiday so the next workingday after the 21st was the 25th), Varontestifiedthathe and hisbrother met theemployeesaway from the plant, drove with themto a garageand then drove the em-ployees tothe plant intheir own cars.This was because the employees told themthey were fearful of drivingto the plant.12At closing on that day the brothers parkedtheir cars in front of the employees'entrance to escortthem backto the garages.About 3:55 p.m. (the plant closed at 4) about 15 or 20 strikersand agentsof Local777 (there were only 3 or 4 picketsduring regular hours)collected in a group andformed atight circlein front of the entrance.There were three policesquad cars inthe immediatevicinityand a car fromthe police labordetail.Varon toldthe officerin charge of thelabor detail that he anticipated trouble when the employeestried toleave.The officer told him toget the employees in a single groupand that he and hismen would separatethe strikersand pickets and open a path for the employees.This samesituation prevailedon February 26, 27, and 28, withthe police interveningto permitthe working employees to depart.Varon identifiedRaymond Frazier,Wallace Brown, Robert Howard,and Samuel Portwine as being presentat the picketlines on thesedays andidentifiedFrazier,Brown, and Howard as present at thepicket linewhen the strikersformedtheirgroupat 3:55p.m. on February 25.On February 26, Varon and his brotheragain met their employeesaway from theplant and drove themto work.To reach theplant it was necessary,according toVaron, to drivepast the loading alley.When Varon'scar reachedthe alley hefound onecar parkedat the footof the alley, one double-parkedalongside it anda third car triple-parked, thus blockingstreet access to the building.Varon droveup on the curb and alongthe sidewalkto reach the entranceof the plant.Varonunloadedhis passengersand then parkedhis car in the streetdirectly in front of hisbrother's car, got out and startedto talk tohis brother who was still seated in his owncar.Atthis time Wallace Brown got out of his car and wavedat Varonand shouted,"There is thewe want,13 let's get that son-of-a-bitch."Varon,although 30feet away, could hear Brownclearly andwhenthese words were shouted the policecar pulled upby Brown.One ofthe officersstarted to get out and Brown,a heavyman, leaned against the door of the car to prevent him.The officeron the passengerside got out and came aroundthe carto get Brown who punchedhim in the body.This scuffle permitted the other officerto get out of the car and Brownwas put underarrest.Howardapproachedthe officers,cursing them,and was alsoput under arrest.Bothwere driven away ina squad car.At the time this took place, Varon testified,there wereabout 30 people in the area,including Glimco,other organizers,and strik-ing employees.Thomas McCarthy,a police officer of the Seventh District,was called as a witnessby the GeneralCounsel.McCarthytestifiedthathe andhis fellow officer had drivento theplant that morning in response to a telephonecall and, aftertalking to PlantManager Fowler, had parkedin front of the plant.McCarthysaw the Varons driveup, unload the employees,and sawDavid Varon talking to Albert.McCarthy thensaw Brown walking towardVaron's car shaking his finger at him and using the obscenelanguagepreviouslydescribedby Varon.The officer with McCarthy told Brown toget back on the sidewalkand go about his business.Brown,who was yelling, told12 On the morning of February 21, according to the testimony of both Varon and Lebrun,a foreman at Crown Metal, the top of Lebrun's convertible was cut and the tires slashedafter he had driven it to the plantThe tires on Albert Varon's car were slashed about10 days later.13 The epithet used by Brown to describe Varon is the foulest known to the Anglo-Saxontongue. TAXICAB DRIVERSUNION, LOCAL 7 7 7, ETC.203the officer, "F- you, and f- Wilson, too " 14 Brown leaned against the doorof the car to prevent the officer from getting out so McCarthy got out and came aroundthe car to get at Brown.According to McCarthy a few punches were exchangedwith Brown taking the first swing.He and his partner put Brown under arrestwhile he was still cursing them in obscene language and telling them they couldn'tarrest him.Then, according to McCarthy, Howard came up "raising hell aboutBrown being arrested" and likewise telling the officers they couldn't arrest Brown.Howard was yelling and using foul and obscene language and, since there were womenin the immediate vicinity, Howard was put under arrest 15Dolores Figueroa, an employee of Crown Metal, testified that he drove to workwith other employees as passengers on March 29 and drove up the loading alley topark.He turned into the alley from Lowe Avenue at a speed of about 15 miles perhour.Three men were standing on the corner formed by the alley and Lowe Avenue.These men claimed Figueroa tried to run over them and one of them, identified byFigueroa from a photograph16asRaymond Frazier, ran up the alley after him.Figueroa had let the passengers out when Frazier reached the car and tried, by grasp-ing the glass window of the door (lowered about 2 inches), to force the door open.In his other hand he held a knife but since the door was held by Figueroa from theinside Frazier succeeded only in cracking the glass.Henry Kramp, plant super-intendent, came out and pushed Frazier away and Figueroa went in to work.James Griffen, Jr., an employee of Crown Metal, testified that he went on strikeon February 21 and that on that day he went into Crown Metal and induced otheremployees to go out on strike.17According to Griffen, Wallace Brown started or-ganizing the employees of Crown Metal by meeting with them at a tavern at 59th andHalsted Street in January.After the strike commenced on February 21 the strik-ing employees met with Brown and Frazier daily, either in front of the plant or atMcPeace's Lounge.On March 29, a hearing was held on objections to the Boardelection held at Crown Metal (Case No. 13-RM-675) which Griffen attended.Ameeting was held about 7:30 on the morning of the hearing at McPeace's Loungewhere Frazier and Howard told the strikers they had received instructions to beatup Luis Lebrun, welding foreman at Crown Metal. Frazier and Brown told thestrikers they (the strikers) were supposed to form a ring around Lebrun so peoplecould not see what was happening and Brown and Frazier would beat him up.Thestrikers,however, refused to participate in the plan, stating they did not wantviolence.Luis Lebrun testified that on the morning of March 29 he had been instructed toget the police by Plant Superintendent Kramp after Figueroa had been attacked byFrazier in his car.As he crossed Lowe Avenue to get the police Glimco told himthat "they" were going to get him on Milwaukee Avenue (where Lebrun lived).Lebrun attended the Board hearing at 176 West Adams Street on that day withAlbert Varon and Frank Cogler under subpena.During a recess in the hearing whenVaron and his attorney left the counsel table, Lebrun testified that Frazier pushedhis chair and called him "dirtynames." 18Lebrun left the hearing about 3 p.m.and went down to the street in the same elevator with Albert Varon, Cogler, andFrazier.The parties used the Adams Street exit and Varon was walking in frontwith Frazier on Lebrun's left and Cogler on his right.Without warning Frazierpunched Lebrun, knocking him down and then Lebrun felt someone kicking him inthe face, "maybe four or five times."Lebrun then got to his feet and Cogler gavehim a handkerchief to wipe the blood and he and Cogler returned to the hearingroom.Later Lebrun was taken to Henrotin Hospital where three stitches weretaken over his left eye.Lebrun went to work on Monday, April 1, with a black eyeand when asked by his fellow employees what had happened he told them he hadbeen beaten up in front of the Labor Board by Frazier.14Wilson is 0 W. Wilson, superintendent of police for Chicago.15 At the time of the hearing in this proceeding the complaint which was issued by thepolice officers against Brown and Howard had not been tried or otherwise disposed of, sothe statement by Brown that he could not be arrested may merely have been an error inthe choice of words. It is established that he can be arrested but it is not establishedthat lie can be tried.16General Counsel's Exhibit No. 3.17The decision to strike for recognition was taken at a meeting at the hall of Local 777on February 20isThe name-calling is corroborated by Henry Hopper, a striker, who testified thatFrazier, at the hearing, told Lebrun he was going to get him and that several of thestrikers as well as Frazier directed profane epithets to Lebrun.Lebrun is alleged tohave recruited and hiredreplacementsfor the strikers for Crown Metal. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Lebrun could not identify the persons who kicked him, John Terrel,Jr.,a striking employee of Crown Metal, witnessed the attack.Terrel also at-tended the Board hearing on March 29 and after he left he waited on Adams Streetfor some friends.He saw Varon,Lebrun, and Cogler come out of the buildingand then saw Frazier beating Lebrun.After Lebrun had been knocked down hesaw both Frazier and Robert Howard kick him, then Frazier picked Lebrun up bythe collar to hit him again and Varon seized Frazier.Varon began calling for policeand Frazier and Howard ran away.This concludes the substantial material evidence which supports the complaint.19I do not think the testimony of Anastacio Valentin that he was once pushed by astriking employee named John Sprouse as he left the plant sufficient to supportparagraph 19(a) of the complaint and it will be recommended that that paragraphbe dismissed.B. ConclusionsNo issue of credibility is involved for the officers and agents of Local 777, pos-sessed of sufficient courage to kick a man in the face as he lay in the street,did nothave the courage to appear and testify at the hearing.Apart from this, I would fullycredit the witnesses of the General Counsel, all of whom testified in a free and forth-rightmanner although some were not anxious to appear.20Griffen,Terrel, andHopper testified on behalf of the General Counsel, under subpena, although they hadjoined Local 777 and had participated in the strike at Crown Metal.I find the evidence that the organizers and agents of Local 777 and strikers,shortlybefore the employees were due to leave the plant on February 25, 26, 27, and 28,formed a picket circle at the employee entrance of the plant so tight that it wasnecessary for the police to separate the pickets and escort the employees from theplant, sufficient to support the allegations of paragraph 19(b) of the complaint.Inevitably the formation of so tight a line posed a threat to the employees ofphysical danger in attempting to break it.The fact that the police were able toforce a path through the line does not mitigate the threat.The fact that policeprotection and assistance were required that the employees might exercise their rightto peaceful egress creates an atmosphere of coercion and restraint directly attributa-ble to the organizers and agents of Local 777.Substantial evidence supports the allegations of paragraph 19(c).The use offoul and obscene language directed to David Varon and the cry to "get the son-of-a-bitch" is inextricably a part of the assault upon the police officers since it was theirintervention which provoked the assault.The loud use of profanity and obscenity inthe public streets directed to an employer and to police whose duty it is to preserveorder at the scene of a strike is, when committed in the presence of employees goingto work and employees on strike,an act of coercion in itself.The open threat toVaron constituted an incitement to attack him which,coupled with the foulmouthedexpression of contempt for the police and their superintendent, indicated a contemptfor the law, a contempt for public decency, and a contempt for any rights,either ofemployees,employers,or the public.Coercion is inherent in such conduct.Theattack upon the officers, while not coercive as to them,21 and the loud protests ofBrown and Howard that they were not subject to arrest in Chicago was merely theculmination of conduct intended to coerce all in the area.The attack upon Figueroa by Frazier,armed with a knife, was typical of Frazier.The attack was unprovoked and aimed to terrorize the employees,for Figueroa, fromhis appearance on the stand,was obviously not of Frazier's ilk.Paragraph 19(d)of the complaint is fully supported by the testimony.10I do not find Varon's testimony that Portwine offered to stage a Donnybrook orGlimco's shouting, "That was a nice business that son-of-a-bitch had,"alleged as a viola-tion in the complaint.I make no finding on this incidentNor, for lack of positive identi-fication, can any finding be made on the slashing of Lebrun's tires, the slashing of Varon'stires,or the breaking of two windows in Lebrun'sgrocery store on Milwaukee AvenueAs to the latter incident,the threat made by Glimco to "get" Lebrun on MilwaukeeAvenue and the identification of Frazier driving his car past the store raises a justifiablesuspicion but falls short of proof.20 On April 2 the Charging Party sought to withdraw the charges,a request which wasdenied by the Regional DirectorAlbert Varon,subpenaed by the General Counsel, didnot appear and his attorney read into the record a letter in which he stated he did notdesire to appear(Charging Party'sExhibit No. 1.)The General Counsel stated, when10 witnesses failed to respond to subpenas at the opening of the hearing,that 4 of them,including Lebrun and Figueroa,told him they were afraid to appear.21Officer McCarthy,true to his name and lineage,appears to have welcomed the oppor-tunity for combat TAXICAB DRIVERS UNION, LOCAL 777, ETC.205The attack upon the unsuspecting Lebrun, alleged in paragraph 19(e), deliveredwithout warning and without provocation, was a naked exhibition of brutality typicalof the tactics employed by Local 777.Nothing can be said in defense of men whoknock a man down, kick him in the face, and then run. Granting that the intelligenceof these agents is scant, decency requires only instinct, not intelligence.Yet decency,on the record of this case, is alien to Glimco, Brown, Frazier, and Howard.The coercion of employees of Crown Metal stemming from this attack, which waspublicized by the press and reported by Lebrun to his fellow workers, was under thesecircumstances maximum in scope. It was further notice to the employees of CrownMetal that the agents and organizers of Local 777 recognized no curb on their con-duct, however savage.As encompassed within the range of paragraph 19(e) I would include the state-ments made by Frazier and Howard at McPeace's Lounge on the morning ofMarch 29 in which they informed the striking employees that they had been in-structed to beat up Lebrun and that the strikers were to form a ring around them sothey would not be identified.I find the Respondent, through its officers and agents, violated Section 8(b) (1) (A)of the Act by:1.Blocking the egress of employees from Crown Metal on February 25, 26, 27,and 28 by forming a close picket line.2.Directing, through Agents Brown and Howard, loud, foul, and obscene epithetsat David Varon and threatening to get him in the presence of employees of CrownMetal.3.Directing, through Agents Brown and Howard, loud, foul, and obscene epithetsat police officers and attacking police officers in the presence of employees of CrownMetal.4.Threatening, through Agent Frazier, an employee of Crown Metal with a knifeand cracking the window of his car.5.Telling employees of Crown Metal, through Agents Frazier and Howard, thatsaid agents had been instructed to beat up an individual employed by Crown Metal.6.Telling employees of Crown Metal, through Agents Frazier and Howard, thatthey were to form a ring around an individual employed by Crown Metal so saidagents could beat the employee undetected.7.Attacking, through Agents Frazier and Howard, an individual employed byCrown Metal as he was leaving a Board hearing without warning and withoutprovocation, knocking him down, kicking him in the face, and running away.Citation of cases in support of the findings herein would be an exercise in juridicalpedantry. If the words "restrain and coerce" are not applicable to the conduct foundunlawful here they have lost their meaning.It is incredible that the rights of employees should be entrusted to a local operatedby men like Glimco, Brown, Frazier, and Howard. It is regrettable that this localis able, by the conduct depicted here, to denigrate the reputation of hundreds of honestand dedicated Teamsters locals just as it is regrettable the Teamsters Internationalby the conduct of its officers, has been able to denigrate the reputation of all organizedlabor.It is interesting to note that there is nothing in this record to indicate that theInternational has taken any corrective action against Local 777. Since it cannot bedoubted that the International has the authority to take such action it must be con-cluded that its officers, including its president, lack either the will or the courage toact.Once again violence of a peculiarly cowardly kind has been exposed to publicview as a technique employed by a labor organization and all labor must suffer.It is no answer to say that management,including the management of some of thelargest corporations, has, in the past, engaged in practices more vicious and on awider scale than the petty and paltry thuggery displayed here.Management makesno hypocritical pretense to dedication to the rights of employees;management isdedicated to profits.N. THE REMEDYThis is properly a police court action and the powers of the Board,which are en-tirely remedial,are inadequate to cope with violence. Punitive power is required andpunitive power the Board does not possess.The Board does not have the power underSection8(b)(1) (A)to order disestablishment of Local777, the onlypower of theBoard which seems fitting. In view of the fact that Lebrun was beaten as he left aBoard hearing which he had attended as a witness under subpena,I believe theBoard's inherent powers to protect its proceedings from contemptuous abuse warrantrecommendation of an order barring Local 777 from use of its processes and such arecommendation will be made in addition to the usual cease-and-desist order.Ad-mittedly this is no stern proscription for, as Glimco reportedly stated, the filing of apetition for an election with the Board is "kid stuff,"disdainedby Local 777. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDIn order togive as wide a publicationto the attachednotice as possible it will berecommendedthatRespondent,by one of its officers, read the notice to the member-ship ofLocal 777 at the firstregular meeting of its membershipheld 20 days afterthe issuanceof this report. It will be furtherrecommendedthat,to insure compliancewithsaid recommended reading of the notice,Respondentgive 5 days'notice of saidmeeting, fixing the time and place, to theRegional Directorfor theThirteenth Regionso that the Regional Director may assign a Board agent or agentsto attendsuch meet-ing to obtain proof of compliance,with policeor FederalBureau of Investigation pro-tection if deemed advisableby theRegional Director.It willalso be recommended that Respondent post the attached notice in conspicu-ous places in its halls and officesand that atleast one copy of the notice be placed ineach room of Respondent's halls and offices, including the restrooms.Uponthe basis of the foregoing findings and conclusions and upon the entire recordin this case,I make the following:CONCLUSIONS OF LAW1.Crown Metalisan employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Local 777 is alabor organization within the meaning of Section2(5) of the Act.3. Joseph Glimco, WallaceBrown,RaymondFrazier,and Robert Howard areagentsof Local 777.4.By engaging in the conduct above found,Respondent has restrained and coercedemployees in the exercise of the rights guaranteed by Section7 of theAct in violationof Section8(b) (1) (A) of the Act.5.Theaforesaid labor practices are unfair labor practices within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]K. W. Muth Company, Inc.andAllan W.Hoffman,PetitionerandUnited Furniture Workers of America,Local#800.CaseNo. 13-RD-553.November 06, 1963DECISION, DIRECTION, AND ORDERDIRECTING HEARINGPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on July 19, 1963, under thedirection and supervision of the Regional Director for the ThirteenthRegion among the employees in the stipulated unit.At the conclu-sion of the balloting, the parties were furnished with a tally of balllotswhich showed that of approximately 40 eligible voters, 40 cast bal-lots, of which 17 were for and 17 were against the Union, with 6 bal-lots challenged.The challenged ballots were sufficient in number toaffect the results.Thereafter, the Union filed timely objections toconduct affecting the election.The Regional Director investigated the objections and challengesand, on'September 12, 1963, issued his report on objections and chal-lenges.He recommended that the challenges be sustained.He alsofound that some of the conduct complained of in objection No. 1interfered with the election, and recommended that the election be set145 NLRB No. 22.